Citation Nr: 1535974	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  07-17 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a mid and low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2001 to February 2004.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in June 2008.  A transcript of the hearing is of record.

These appeals have been before the Board on several occasions.  The appeals were initially denied in May 2009.  The Veteran appealed to the Veterans Claims Court and in an April 2010 Joint Motion for Remand (JMR), the Court Clerk vacated the May 2009 decision and remanded for additional reasons and bases.

The Board denied these appeals again in March 2012 and March 2013.  On both occasions, the Veteran appealed to the Court and the Court Clerk again vacated the decisions in June 2012 and in June 2014.  Most recently, in a June 2014 Memorandum Decision the Court found that the December 2008 VA examination was not adequate.   

Per the Memorandum Decision, in October 2014 the Board remanded these issues so a supplemental VA examiner's opinion could be obtained.  As will be discussed below, the Board finds the remand directives were not completed and additional remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed in the prior October 2014 Board remand, the June 2014 Memorandum Decision found the December 2008 VA examination was not adequate because the examiner inaccurately stated that the Veteran had only one instance of reported back pain while in active service.  The Board therefore remanded these issues and requested an addendum opinion be provided which specifically addressed the Veteran's competent lay assertions of back pain while in combat constitutes an additional incidence of in-service back pain, per 38 U.S.C.A. § 1154(b), as well as addressing additional medical records from November 2004, November 2005, and December 2006 reflecting back pain shortly after his separation from service.

Although in December 2014 a supplemental opinion was obtained from the December 2008 examiner, this opinion did not comply with the remand directives.  Specifically, the examiner did not address the Veteran's in-service complaints of back pain in combat or the medical records reflecting back pain shortly after his separation from service.  Furthermore, the examiner stated the Veteran was never treated for back pain in service, which is contradiction to the service treatment record reflecting the Veteran sought treatment for back pain and was diagnosed with muscle strain in November 2003.  

Therefore, because this examination was both inadequate and did not comply with remand directives, additional remand is required.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); Stegall v. West, 11 Vet. App. 268 (1998) (Holding a previous remand confers on the veteran, as a matter of law, the right to compliance with the remand orders).  Furthermore, because this examiner has twice failed to provide an adequate opinion, the Board requests an opinion be obtained from a new examiner.

Because the issue of entitlement to service connection for bilateral hip disorders may be impacted by the adjudication of entitlement to service connection for a mid and low back disorder, this issue is also remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a nexus opinion from a VA examiner other than the examiner who provided the December 2008 and December 2014 opinions.  If it is determined that an opinion cannot be reached without conducting an examination, an examination should be scheduled.  

The claims file, including the June 2014 memorandum decision and a copy of this remand, must be made available to the examiner, and review should be noted in the report.  A complete rationale should be provided for any opinion expressed.

For the purposes of this examination, the examiner is to assume the Veteran experienced an injury to his back during his combat service in Iraq from February 2003 through October 2003.  Consistent with this assumption, as well as the factual and medical history reflected in the claims file, including his November 2003 in-service diagnosis of muscle strain in his back, the examiner should provide an opinion as to the following question:

* Is it as likely as not (50 percent or greater) that the Veteran's current mid and/or low back disorder began during, or was otherwise caused by, his active service, including combat?
	
In answering this question, the examiner must specifically address the Veteran's competent complaints of in-service back pain during combat service (see example on page 9 of the June 2008 hearing transcript), as well as medical records from November 2004, November 2005, and December 2006 reflecting back pain shortly after his separation from service.

2.  The AOJ should then carefully review the resulting opinion and ensure complete compliance with the June 2014 Memorandum Decision and this remand has been met before re-adjudicating these appeals.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




